Citation Nr: 1639052	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for symptomatic sinus node dysfunction, status post pacemaker implantation.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability, status post total knee replacement, claimed as secondary to service-connected left knee replacement, and, if so, whether the Veteran is entitled to service connection on the merits.

3.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected left knee replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Air Force service from April 1981 to December 1996.  He had subsequent reserve component active duty for training (ACDUTRA) from March 1998 to June 1998, and had additional periods of verified and unverified periods of ACDUTRA and inactive duty for training (INACDUTRA), including a period of apparent INACDUTRA on May 3, 2003.  The Veteran apparently separated from the Air Force Reserves on Orders issued in February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision, in pertinent part, denied that there was new and material evidence to reopen a claim for service connection for symptomatic sinus node dysfunction, status post cardiac pacemaker placement (claimed as heart condition).  The RO apparently denied a claim for service connection for a right knee disability, after reopening the claim, and denied service connection for right hip disability, in a June 2012 rating decision.  

In a June 2010 Statement of the Case (SOC), the RO recognized that, since additional service department records were added to the claims file after the prior denials of service connection for a cardiac disability, the prior denials were not final under 38 C.F.R. § 3.156(c), and denied the claim on the merits.  In a February 2015 Statement of the Case (SOC), the RO confirmed the denials of service connection for a right knee disability and a right hip disability.  

During the pendency of this appeal, the Veteran was awarded an increased, 30 percent, evaluation for service-connected left knee disability, status post left knee replacement.  A claim of service connection for a low back disability was denied.  The Veteran did not disagree with any aspect of those determinations, and no claim regarding a low back disability or regarding the evaluation of left knee disability is before the Board for appellate review at this time.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in July 2016.  A transcript of that hearing is associated with the electronic claims file.

The agency of original jurisdiction (AOJ) issued the final supplemental SOC in this case prior to the Veteran's July 2016 hearing before the Board.  The Veteran provided additional evidence after that hearing.  The Board may not consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  In this case, the Veteran, through his representative, provided a written July 2016 waiver of such review.  Appellate review may proceed.  

The claim for service connection for symptomatic sinus node dysfunction, status post cardiac pacemaker placement is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  After a September 2008 rating decision which denied service connection for a right knee disability became final, additional medical evidence and opinion submitted following a February 2010 request to reopen are new and material to reopen the claim.  

2.  The preponderance of the most probative medical evidence establishes that it is less than likely that a current right knee disability, status post total right knee replacement, was incurred in service or as a result of service-connected left knee disability, and was not permanently aggravated by service-connected left knee disability.  Arthritis was first shown years after separation from active service.

3.  The preponderance of the most probative medical evidence establishes that it is less than likely that a current right hip disability was incurred in service or as a result of service-connected left knee disability, and was not permanently aggravated by service-connected left knee disability.  Arthritis was first show years after separation from active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right knee disability is reopened.  38 U.S.C.A. § 5108(West 2014); 38 C.F.R. § 3.156 (2015). 

2.  The criteria for service connection for a right knee disability or a right hip disability, each claimed as secondary or aggravated by service-connected left knee disability, are not met.  Arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for right knee and right hip disabilities as secondary to a service-connected left knee disability.

Duties to notify and assist

The Veteran was notified of the criteria for service connection for the disabilities at issue in this decision in letters issued in February 2010, August 2010, and January 2011.  The Veteran has not asserted or demonstrated any error in VCA notice, nor has his representative identified any defect in the notice in this case.  The record does not disclose any defect in notice.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.

The Veteran was afforded VA examinations of his right knee and hip, and has submitted private opinions and medical statements.  His service treatment records and reserve component personnel and medical records are associated with the claims file.  All identified post-service medical treatment records are associated with the claims file.  

The Veteran testified before the undersigned in July 2016.  All pertinent matters were discussed.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The record reflects that the VLJ who held the 2016 hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Appellate review may proceed.  

1.  Request to reopen claim for service connection for right knee disability

Historically, the Veteran sought service connection for a right knee disability in August 2005.  That claim was denied by a March 2006 rating decision.  In May 2008, the Veteran sought to reopen that claim.  The Board is unable to locate a copy of a September 2008 rating decision, but Rating Code Sheet portion of a September 2008 rating decision is of record.  In January 2010, the Veteran submitted a Notice of Disagreement with the denial of the request to reopen the claim.  In response, the RO indicated that the period to disagree with the September 2008 rating decision had expired.  The Veteran then submitted a new request to reopen the claim for service connection for a right knee disability.  

After the Veteran submitted his 2010 request to reopen the claim for service connection for right knee disability, additional medical evidence and opinion regarding right knee disability, and possible etiologic relationship to service connection left knee disability, was submitted.  The RO addressed the claim on the merits in the rating decision underlying this appeal, without discussion of the prior denials of the claim.  Thus, after reopening the Board may do so as well. 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a claim that has been previously denied if, but only if, new and material evidence is presented or secured with respect to that claim.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

There is a low threshold for the evidence required to reopen a claim.  The definition of new and material evidence is consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The numerous items of medical evidence and opinion obtained since the final rating decisions in 2006 and 2008 are detailed in the discussion below.  As discussed below, the additional medical evidence is both new and material to the claim for service connection for right knee disability, and the additional evidence is more than sufficient to reopen the claim.

When a claim is reopened, it may be addressed on the merits, if development is complete.  As set forth in the discussion of the duty to assist, the development of the claim has involved obtaining medical evidence and several medical opinions.  Development of the reopened claim has been completed, and appellate review on the merits may proceed.

Laws and Regulations-Service Connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to, the result of, or aggravated by a service-connected disease.  38 C.F.R. § 3.310.

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 ), and the Veteran presently has the same condition.  There is a presumption applicable for service connection for arthritis and this presumption has been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis or lay evidence); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

2.  Claim for service connection for right knee disability

The Veteran underwent left knee surgery in service in 1987.  In November 1994, while still in service, the Veteran underwent left knee arthroscopy.  Service connection for residuals of left lateral meniscectomy, with degenerative changes, left knee, was granted effective in August 2005, by a rating decision apparently issued in March 2006.  Following the Veteran's left knee total replacement in 2009, the service-connected left knee disability was recharacterized to reflect the postoperative status.

The Veteran complained of right knee pain, identified as right quadriceps muscle pain, in November 1995.  The Veteran underwent physical therapy for right knee pain, diagnosed as right patellar tendinitis.  December 1995 treatment notes disclose that the Veteran reported improvement.  In April 1996, the Veteran complained of recurrence of right knee pain.  Physical therapy notes reflect that the Veteran recovered full range of motion of the right knee, without effusion or instability, but he complained of weakness, and there was audible snapping of the right lower extremity with deep knee bends.  The medical orders for physical therapy treatment were renewed, but the Veteran did not attend further therapy.  No right knee abnormality was identified on August 1996 separation physical examination.  An August 1996 Addendum (Continuation of SF 93) discusses the in-service diagnosis and treatment of patellar strain, and notes that the Veteran had no current complaints of right knee pain.  

A 1997 examination for purposes of reserve enlistment, and periodic reserve examination in 2001, and records of reserve medical treatment through 2004 disclose no complaints of right knee pain or treatment of any disorder of the right knee.  

In February 2010, the Veteran sought service connection for a right knee disability.  April 2010 private treatment notes of MHB, MD, note that the Veteran was having more problems with his right lower extremity because he "has just been putting so much pressure on the right."  

In an April 2010 private medical statement, Dr. MHB opined that that the Veteran had an increased risk of osteoarthritis in his right hip and knee "because of his gait abnormality."

Private treatment notes further reflect that the Veteran complained of increased severity of right knee pain in July 2010.  Radiologic examination disclosed moderate to severe right knee DJD, worse medially and under the right kneecap.  In a November 2010 statement, Dr. MHB noted that the Veteran first presented (date unidentified) with bilateral knee pain, but then had increased right knee pain following left knee total arthroplasty.  

Dr. MHB's November 2010 statement that the Veteran "first presented" with bilateral knee pain is somewhat contradictory to the April 2010 medical statement that the Veteran began to have right knee pain "during" the process of treatment of the left knee, reducing the probative weight of that statement.

The examiner who conducted April 2011 VA examination noted that the Veteran walked "briskly" and did not have an antalgic gait.  The examiner noted that the Veteran did not use any assistive device.  The examiner stated that review of current orthopedic literature revealed no credible studies that support the contention that degenerative changes of one joint may induce degenerative changes in another joint, either a contralateral extremity or the spine.  The examiner noted that the Veteran was morbidly obese.  The VA examiner concluded that it was more than likely that the Veteran's current bilateral knee disorders were related to chronic degenerative changes associated with aging and obesity.  The Board finds this examination report and opinion more persuasive than Dr. MHB's opinion, because the VA examiner provided a more specific rationale, and noted a literature search to determine the current state of medical knowledge pertinent to the opinions expressed by Dr. MHB and by the examiner.

The report of a January 2012 VA examination reflects specific review of the Veteran's service treatment records, including records of treatment of right patellar tendinitis in service, in addition a review of records pertinent to the post-service treatment of right knee osteoarthritis and the right knee total knee arthroplasty.  The examiner expressed an opinion that right patellar tendinitis treated in service did not involve the right knee joint.  The examiner specifically noted that x-rays of the right knee in service disclosed no degenerative changes.  The provider opined that the Veteran's post-service right knee disability was associated with aging and obesity.  

In an August 2012 statement, Dr. MHB provided an opinion that, since the right knee disability was degenerative in nature, it was "more likely than not" exacerbated by the service-connected left knee injury and disability.  Dr. MHB opined that it was "possible" that increased pressure on the right knee could cause an increased rate of degeneration.  

Dr. MHB's statement that it is "possible" that increased pressure on the right knee, due to the service-connected left knee disability, is, in effect, a statement that that left knee disability may or may not have exacerbated degenerative changes of the right knee.  A medical statement that there may or may not be an etiologic relationship between the Veteran's service-connected left knee disability and the right knee disability is a speculative opinion.  Such a speculative opinion is not probative, but, rather is inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (statement that outcome "may or may not" have been different is speculative).  Thus, Dr, MHB's August 2012 opinion, although essentially favorable to the Veteran's claim, is of little probative or persuasive value.

The examiner who conducted a February 2015 VA examination concluded that the Veteran had a left knee injury in service and surgeries that included arthroscopy and then osteochondral drilling in 1987.  The Veteran reported that he was told, at the time surgery to the left knee was planned in 2009, that it would only be a matter of time until he needed right knee replacement, performed in 2010.

The February 2015 VA examination report noted that both knees required replacement at about the same time, the left in 2009, the right in 2010.  The examiner noted the private opinion that it was "possible" that right hip and right knee degeration were aggravated by the service-connected osteoarthritis of the left knee.  The VA examiner suggested that the notation that radiologic examinations which disclosed that the right and left knees had degenerative changes at the same time, as well as the fact that documentation of gait abnormalities was absent, were adverse to that possibility.  

The VA examiner discussed external factors, such as the Veteran's employment and his weight, and noted that the private opinion linking service-connected left knee disability to right knee disability failed to address those factors.  The Veteran examiner noted that the Veteran was morbidly obese and had bilateral knee degenerative disease.  The VA examiner stated that the orthopedic literature does not support a contention that injury to one knee causes injury in the other, because most nontraumatic degenerative disease is genetic in etiology.  The VA examiner concluded that it was less than likely that the Veteran's right knee disability was the result of, or aggravated by, the service-connected left knee disability.  

A May 2015 statement from the Orthopedic and Sports Medicine Institute provided by Dr. MHB, states that the Veteran had degenerative changes in both knees when first seen, with the left worse than the right.  Following October 2009 left knee surgery, the Veteran's right knee and right hip became his most painful joints.  The provider noted that the Veteran had no specific injuries to the right knee.  The provider stated that it was his "continued opinion" that the degenerative changes in the Veteran's right knee and right hip were more likely than not exacerbated by the left knee injury.  The provider further opined that it was "possible" that the increased pressure placed on the right knee due to the injury to the left knee increased the rate of degeneration of the right hip and knee.  The Board finds that this opinion, like the August 2012 opinion, is speculative.  Although Dr. MHB included the "more likely than not" terminology, he has, in essence stated that it is possible that left knee disability more likely that not exacerbated right knee disability.  The speculative opinion does not provide probative or persuasive evidence to support the Veteran's claim.

The law governing service connection authorizes VA to grant service connection for the Veteran's right knee disability in this case if the Veteran establishes that the right knee disability was manifested in service, or arthritis was shown within one year thereafter, or was incurred in service.  The Veteran's statements and his reports to his private physician for purposes of treatment establish that the Veteran did not incur a specific right knee injury which may be etiologically related to later development of right knee degenerative changes preponderate against such a finding.

The fact that the 1996 service separation examination and the 1997 and 2001 reserve service examinations are negative for right knee complaints or diagnoses are persuasive evidence against a finding that right knee disability was manifested in service or arthritis within one year thereafter.  

The Veteran may also establish service connection for a current right knee disability by showing that it is proximately due to a service-connected left knee disability.  The medical evidence includes opinions that are favorable and opinions unfavorable to that contention.  However, as discussed above, the favorable opinions that it is possible that left knee disability resulted in more pressure on the right knee caused or aggravated right knee disability are less specific, disclose no support in the medical literature, and are speculative.  In contrast, the unfavorable opinions discuss the medical knowledge and reasoning at more length, and are less speculative.  The Board finds that the preponderance of the probative and persuasive medical evidence is against a finding that service-connected left knee disability proximately caused or permanently aggravated a current right knee disability.  The preponderance of the evidence is against the claim for service connection for right knee disability.  The claim must be denied.  

3.  Claim for service connection for right hip disability

Service treatment records reflect that the Veteran report pained pain going from the right hip to the back of the knee (unspecified side) in July 1993 following "injury 2 weeks ago."  The Veteran was provided physical therapy treatment.  He reported, in later July 1993, that the ischial tuberosity (hip) pain was resolved.  No hip pain was reported in the Veteran's 1996 separation examination or medical history.  

No hip pain was reported in the Veteran's 1997 reserve component enlistment examination, in a 2001 periodic examination for reserve purposes, or in the available reserve treatment records.  

In April 2010, the Veteran submitted a private medical opinion from MHB, MD.  Dr. MHB stated that, after the Veteran underwent left total knee arthroplasty in October 2009, he began to have low back pain and right hip pain.  Dr. MHB opined that the Veteran's right hip disability was "likely" due to abnormal gait, and increased weight-bearing, while left knee surgery was healing. 

The VA examiner who conducted an April 2011 VA examination concluded that the Veteran's "right hip pain" was right buttock pain and sciatica.  There were no anterior hip capsule or femoral trochanteric hip pain symptoms.  The Veteran walked "briskly" without any antalgia of gait.  There was mild DJD of both hips.  The examiner concluded that it was less than likely that the Veteran's current right hip disability was related to his service or his service-connected left knee disability.  

In particular, the examiner stated that there were no credible studies that supported the contention that degenerative changes of one joint can induce degenerative changes in a second joint.  The Board finds the April 2011 opinion more persuasive than Dr. MHB's opinion, since Dr. MHB did not address whether hip DJD was bilateral or provide specific clinical observation of the location of the Veteran's reported "hip pain."  

In an August 2012 statement, Dr. MHB provided an opinion that, since the right hip disability was degenerative in nature, it was "more likely than not" exacerbated by the service-connected left knee injury and disability.  Dr. MHB opined that it was "possible" that increased pressure on the right hip could cause an increased rate of degeneration.  As discussed above, that opinion is speculative, diminishing the probative and persuasive value.

At a February 2015 VA exam, the Veteran reported that he could only sit for about five minutes before needing to shift his weight because of pain in the right hip.  The examiner concluded that, because, since left knee replacement was conducted in 2009 and right knee replacement was conducted in 2010, it was unlikely that left knee replacement caused hip pain beginning in 2015.  The examiner opined that the relatively brief time period in which the Veteran reported pain of the left knee prior to onset of pain in the right knee made it "less than likely" that a right hip disability was caused or aggravated by the service-connected left knee disability.  

The February 2015 examination report also notes that the medical statement from Dr. MHB failed to address the significance of the Veteran's weight or age or possible genetic factors in the development of DJD of the right hip.  

May 2015 private clinical records reflect that the Veteran complained of right hip and right knee pain.  There was mild crepitus of the right hip. The assigned diagnosis was tenosynovitis, right hip, and right knee degenerative joint disease, and right hip degenerative arthritis.   Degenerative joint disease of the right hip was confirmed on radiologic examination.  Acetabular osteophytes were present.

A May 2015 statement from the Orthopedic and Sports Medicine Institute states that the Veteran had right hip pain after left knee surgery in 2009.  After the Veteran had right knee surgery in December 2010, he continued to have right hip pain, and degenerative joint disease was found in the right hip.  The provider noted that the Veteran had no specific injuries to the right knee or hip.  The provider opined that it was "possible" that the increased "pressure" on the right hip due to the injury to the left knee increased the rate of degeneration of the right hip.  This statement is speculative, since Dr, MHB posits that the left knee disability may, or may not, have resulted in increased pressure on the right hip, and that increased pressure may, or may not, have resulted in an increased rate of degeneration.

The service treatment records do not establish that the Veteran manifested right hip pain in service or arthritis within one year thereafter, and are devoid of notation of incurrence of right hip injury.  The reserve service records establish that right hip pain was not chronic within one year following the Veteran's service discharge.  The preponderance of the weight of the probative and persuasive medical evidence is against a finding that a current right hip disability was caused or aggravated by service-connected left knee disability.  The preponderance of the evidence is against the claim for service connection for right hip disability.  The claim must be denied.  
 

ORDER

The request to reopen a claim for service connection for right knee disability is granted; the appeal is granted to this extent only.

The claim for service connection for right knee disability, to include as secondary to or aggravated by service-connected left knee disability, is denied.  

The claim for service connection for right hip disability, to include as secondary to or aggravated by service-connected left knee disability, is denied.  


REMAND

The Veteran contends, in essence, that a May 3, 2003 incident in which he became unconscious and collapsed while in protective gear in a hot environment resulted in an injury that caused a sinus node dysfunction or permanently accelerated the onset of symptoms of that disorder.  It is the Board's opinion that the Veteran is entitled to a medical opinion as to whether the incident caused or permanently aggravated the diagnosed cardiac disability, symptomatic sinus node dysfunction.  The claim is Remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.   

When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred while the servicemember was performing ACDUTRA.  In the absence of such evidence, the period of ACDUTRA does not qualify as "active military, naval, or air service" for purposes of that claim.  See 38 U.S.C.A. § 101 (22), (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

Similarly, a period of INACDUTRA does not qualify as "active military, naval, or air service" unless the Appellant shows disability due to an injury during the performance of the period of INACDUTRA.  "Active service" may also be established by circumstances not alleged in this case, such as myocardial infarction.  Id.  

"Injury" is defined as harm resulting from some type of external trauma.  "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

The Veteran contends that he was on "active duty" on May 3, 2003, when he required emergency treatment for the first manifestation of a sinus node dysfunction, and in December 2004, when implantation of a cardiac pacemaker was performed.  The June 2003 official Line of Duty determination for the May 2003 incident, states that the Veteran was at a Unit Training Assembly (UTA), which would most likely constitute INACDUTRA.  An official retirement points list also appears to reflect that the Veteran was called to INACDUTRA on May 3, 2003.  However, on Remand, the Veteran should be afforded another opportunity to establish that the May 3, 2003 UTA should be considered "active duty" for service connection purposes.  

Similarly, the Veteran should be afforded another opportunity to show that his Air Force employment at the time of the December 2004 pacemaker implantation, apparently full-time civilian employment, was "active duty" as defined for purposes of service connection. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to show that he was performing ACDUTRA or active duty (AD) on May 3, 2003, or in December 2004 when pacemaker implantation was required.

2.  Afford the Veteran an opportunity to submit or identify any additional evidence or information that might be relevant to establish whether he sustained an injury on May 3, 2003, and that such injury caused or aggravated the medical disorder for which he was treated on May 3, 2003 (if his duty that day was INACDUTRA) or was a disease or injury caused or aggravated by the performance of military duties (if the Veteran was performing ACDUTRA).  

Afford the Veteran an opportunity to submit or identify any additional evidence or information that might be relevant to establish that he sustained an injury during INACDUTRA that required placement of a cardiac pacemaker, or that he sustained disease or injury during ACDUTRA, either in May 2003 or December 2004, that required use of a pacemaker.  

The Veteran must be offered an opportunity to submit relevant private (non-VA) clinical records, or other clinical or non-clinical records, relevant to the claim.  

3.  Obtain any additional VA treatment records dating from 1996 to the present that are not yet associated with the electronic record.  

4.  After the development above is conducted to the extent possible, the RO should readjudicate the Veteran's status on May 3, 2003, and in December 2004, when a cardiac pacemaker was implanted, that is, determine whether the Veteran was performing INACDUTRA, ACDUTRA, active duty, or was in civilian status.  

5.  An appropriate provider should be asked to address the relevant questions from the following list, either based on review of the record or based on in-person examination.  The examiner should be provided with the definitions of disease and injury as defined by VA for the purposes of determining entitlement to compensation.  The examiner should answer ONLY the questions applicable for the type of service department duty, if any, the AOJ determined the Veteran was performing during the time periods at issue.  
	a).  If the Veteran was performing INACDUTRA on May 3, 2003, is it at least as likely as not (a 50-50 probability) that the Veteran incurred an injury on that date that caused or aggravates a current disability?  That is, did the heat related injury result in disability requiring the pace maker?
	b).  If the Veteran was performing ACDUTRA on May 3, 2003, is it at least as likely as not (a 50-50 probability) that Veteran incurred a disease or injury on that date that caused or aggravates a current disability?
	c).  If the Veteran was performing active duty (AD) on May 3, 2003, is it at least as likely as not (a 50-50 probability) that the Veteran incurred or aggravated a current disability on that date, or incurred or aggravated a disability that caused or aggravates a current disability?
	d).  If the Veteran performed INACDUTRA in December 2004, is it at least as likely as not (a 50-50 probability) that the Veteran incurred an injury during INACDUTRA that required use of a cardiac pacemaker?  
	e).  If the Veteran performed ACDUTRA in December 2004, is it at least as likely as not (a 50-50 probability) that the Veteran incurred or aggravated a disease or injury during ACDUTRA that required use of a cardiac pacemaker?   
	f).  If the Veteran performed active duty (AD) in December 2004, is it at least as likely as not (a 50-50 probability) that the Veteran incurred or aggravated a current disability, or the need for a cardiac pacemaker, during or as a result of that service?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather, means that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  The AOJ should review the record carefully to assure that the requested development has been conducted and to assure that the complex medical questions have been addressed and that the questions answered are appropriate to the Veteran's duty status at each relevant time period.

7.  Then, if any determination remains unfavorable to the appellant, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The appellant and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


